The record having been perfected, the appeal is reinstated and the case considered on its merits.
On the 16th day of December, 1937, appellant was, on a plea of guilty, convicted in the county court of Hopkins County of a misdemeanor. Thereafter, on the 21st day of May, 1937, after a capias pro fine had been duly issued by the clerk of the county court, he was arrested and lodged in jail. Also it appears from the answer of the respondent herein that on the 22nd of May, 1937, appellant was again convicted of a misdemeanor in the county court of Hopkins County and that he is also being held under a capias pro fine issued by virtue of said conviction. After a hearing under a writ of habeas corpus an order was entered by the district judge of Hopkins County remanding appellant to the custody of the sheriff.
It is appellant's contention that the judgments convicting him are void for the reason that the county court was not in session, but its terms had ended at the time the judgments of conviction were rendered. In Ex parte Farence Jones, Opinion No. 19,369 (page 402 of this volume), this day delivered, we set forth the orders fixing the terms of the county court of Hopkins County, and reached the conclusion that the last order made by the commissioners' court limited the duration of each of the terms to three weeks. Further, we held that an order *Page 390 
entered on the 12th of January, 1931, should be looked to for a designation of the beginning dates of the terms of court. We deem it unnecessary to set out the orders and reiterate the reasons stated in the Jones Case for holding that the commissioners' court had limited the duration of each of the terms of court to three weeks. Suffice it to say that it appears from the record herein that appellant's convictions occurred on dates when the court was in vacation. It follows that said judgments of conviction are void. Ex parte Collins,185 S.W. 580.
The judgment remanding appellant is reversed and he is ordered discharged.
Judgment reversed and appellant ordered discharged.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.